DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 2019/0176886).  Johnson discloses:
With regard to claim 1 - A vehicle knuckle used in a steering device of a vehicle, comprising: 
a knuckle body 10 constituting a basic body 12 of the vehicle knuckle; and 
one or more flanges 18 formed on one side of the knuckle body and configured to connect the vehicle knuckle to other vehicular components, 
wherein all or a portion of the knuckle body 10 has a closed-box-section structure in which a hollow space portion is defined (“As shown in FIGS. 2 and 3, the central portion 12 is hollow” - ¶[0030]), and 
wherein the closed-box-section structure is configured such that the knuckle body integrally encloses around the hollow space portion (see Fig. 7).



With regard to claim 3 - wherein the reinforcement rib 58 is formed in a bar shape extending from one side of an inner circumferential surface of the hollow space portion to another side of the inner circumferential surface of the hollow space portion (see Fig. 14).

With regard to claim 4 - wherein the reinforcement rib 58 is formed in the bar shape extending at an angle ranging from 5 degrees to 175 degrees (90 degrees, Fig. 14) with respect to the inner circumferential surface of the hollow space portion.

With regard to claim 5 - wherein a plurality of reinforcement ribs 52, 54, 58 are provided in the hollow space portion, and the plurality of reinforcement ribs are configured to form a lattice structure in the hollow space portion (see Fig. 3).

With regard to claim 6 - wherein the knuckle body 10 and the one or more flanges 18 are formed to have a single integrated structure.

With regard to claim 7 - wherein the vehicle knuckle 10 is formed by injecting molten metallic material into a mold 30, 32 in a state that a sand core 20 (¶[0010]) formed to have a structure corresponding to the hollow space portion is mounted in the mold (see Fig. 8).

With regard to claim 9 - A method of manufacturing a vehicle knuckle used in a steering device of a vehicle, the method comprising: 

a sand core mounting and knuckle molding step of mounting the sand core 20 in a mold 30, 32 and then injecting molten metallic material into the mold to mold the knuckle (Fig. 8); 
a separating step of separating the molded knuckle from the mold; and 
a sand removal step of removing the sand core adhering to the separated knuckle (see ¶[0010]).

With regard to claim 10 - wherein in the sand core preparation step, the sand core 20 is formed to have at least one through-hole for forming at least one reinforcement rib 52, and the reinforcement rib 52 is formed to extend from one side of an inner circumferential surface of a hollow space portion to another side of the inner circumferential surface of the hollow space portion by the molten metallic material introduced into the at least one through-hole (see rib 52, Fig. 2).

With regard to claim 11 - wherein in the sand core preparation step, the sand core is formed by a 3D printer (see ¶[0005]).

With regard to claim 12 - wherein the sand core mounting and knuckle molding step comprises: 
mounting the sand core 20 in a recess provided in a lower mold 30 and having a shape corresponding to the vehicle knuckle; 
covering the lower mold with an upper mold 32; and 
injecting the molten metallic material in the mold to form the knuckle.

Claim(s) 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2018/0178271).  Lee discloses:

a sand core  preparation step of preparing a sand core  used for molding a knuckle; 
a sand core mounting and knuckle molding step of mounting the sand core in a mold and then injecting molten metallic material into the mold to mold the knuckle; 
a separating step of separating the molded knuckle from the mold; and 
a sand removal step of removing the sand core adhering to the separated knuckle (“FIG. 2 is a configuration diagram for each step of gravity casting using a sand core 11 in the related art. In the related art, in order to manufacture an aluminum cast article including a reverse gradient shape, a gravity casting method is used. Specifically, after the sand core 11 is placed in the mold 3, the molten aluminum 1 is injected into the mold 3 at pressure of about 1 kgf/cm.sup.2. Then, when the molten aluminum is solidified, the mold 3 was removed and the sand core 11 contained in the solidified aluminum was removed by mechanical vibration to manufacture an aluminum cast article having a reverse gradient shape. However, the sand core 11 used in the gravity casting method may not be used in the high-pressure casting, and thus there is a problem in that it takes a long time to manufacture the cast article and thus production cost is increased.” - ¶[0068]).

With regard to claim 12 - wherein the sand core mounting and knuckle molding step comprises: 
mounting the sand core in a recess provided in a lower mold and having a shape corresponding to the vehicle knuckle; 
covering the lower mold with an upper mold; and 
injecting the molten metallic material in the mold to form the knuckle.



With regard to claim 14 - wherein in the sand removal step, the removal of the sand core is performed using any one of a vibration mode of applying vibration to remove the sand core, an air injection mode of injecting air to remove the sand core, and a solvent immersion mode of immersing a product in a solution that can melting the sand core to remove the sand core (“Then, when the molten aluminum is solidified, the mold 3 was removed and the sand core 11 contained in the solidified aluminum was removed by mechanical vibration to manufacture an aluminum cast article having a reverse gradient shape.” – see¶[0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Lee.  Johnson fails to explicitly disclose wherein the molten metallic material injected in the sand core mounting and knuckle molding step is molten aluminum material.  Lee teaches forming a knuckle body injecting molten aluminum material.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knuckle of Johnson with the teaching of Lee such that the knuckle is formed from molten aluminum so that the knuckle is light weight, inexpensive, and of sufficient strength.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 17, 2022